06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0271


                                        DA 21-0271
                                                                         FILED
 STATE OF MONTANA,                                                        JUN 1 5 2021
                                                                        Bovven Greenwood
                                                                      Clerk of Suprerne Court
              Plaintiff and Appellee,                                    State of Mnr,tarua



       v.                                                           ORDER

 GREGORY L. WALLACE,

              Defendant and Appellant.


       Gregory L. Wallace petitions this Court for an out-of-time appeal. He indicates that
he improperly filed a Notice of Appeal with the District Court and that he discussed filing
a timely appeal with his attorney. He raises several issues, including "with-holding
Discovery to felonious escape in l4th,[September], yr. of 2014 ...
       This Court is familiar with Wallace and his criminal history.' In October 2014,the
State of Montana charged Wallace with felony escape after Wallace failed to return to the
Butte Pre-Release Center on September 14, 2014. The State initially brought the charge in
the Powell County District Court (Cause No. DC 14-54), and on March 17, 2015, the
criminal case was transferred to the Butte-Silver Bow County District Court (Cause No.
DC 15-58). Wallace received a two-year suspended sentence to the Department of
Corrections. The District Court ran the sentence consecutively to a prior ten-year sentence
as a persistent felony offender with two years suspended for felony driving under the
influence from the Yellowstone County District Court. Wallace now seeks to appeal this
conviction.




 I Wallace v. Kirkegard, No. OP 15-0069, Order (Mont. Feb. 10, 2015); State v. Wallace,
No. DA 15-0101, Order (Mont. Feb. 25, 2015); Wallace v. Kirkegard, No. OP 16-0432, Order
(Aug. 2, 2016); Wallace v. State, No. DA 19-0129, Order(Mar. 19, 2019), and Wallace v. Guyer
& Kowalski, No. OP 20-0317, Order(Mont. Jun. 23, 2020).
      M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]ri the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[1"
       Wallace is not entitled to an out-of-time appeal. M. R. App. P. 4(6). In 2019, this
Court denied Wallace's out-of-time appeal of the same criminal conviction and sentence
because he could not explain the several years' delay in seeking an appeal. Wallace v.
State, No. DA 19-0129, Order (Mont. Mar. 19, 2019).             Wallace has not shown
extraordinary circumstances for his second attempt after another years-long delay. We
refuse "to reopen what has been decided[1" State v. Gilder, 2001 MT 121, ¶             1 1,
305 Mont. 362, 28 P.3d 488(citation omitted).
      IT IS THEREFORE ORDERED that Wallace's Petition for an Out-of-Time Appeal
is DENIED and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Gregory L. Wallace personally.
      DATED this 13- —day ofJune, 2021.



                                                              Chief Justice




                                           2